DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 02/09/2021 for application no. 15/499,029.
The present application, filed on 04/27/2017, claims foreign priority to application no. JP2016-109821 filed on 06/01/2016.
Claims 1 and 3 – 7 are currently pending. Claims 1, 6, and 7 are independent claims. Claim 2 has been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 15/499,029, filed on 05/24/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 02/09/2021. The claim amendments are entered. Presently, claims 1 and 3 – 7 are currently pending. Claims 1 and 3 – 7 have been amended. Claim 2 has been cancelled.
Applicant's current amendments and arguments filed 02/09/2021 with respect to claims 1, 3 – 4, and 6 – 7 have overcome the 35 U.S.C. 102(a)(2) rejection and claim 5 has overcome the 35 U.S.C. 103 rejection. Rejections are considered moot for cancelled claim 2.
Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 and 3 – 7 are allowable.
Regarding independent claims 1, 6, and 7:
Independent claim 1 is directed to A computer-readable and non-transitory storage medium having stored a learning model difference providing program which causes a computer to execute: storing, in a memory, identification information of each user among plural users which uses an application program and identification information of a learning model, among plural learning models, which is associated with the identification information of the user and capable of outputting prediction data in accordance with a purpose of use among purposes of use of the application program; calculating, for each piece of data of plural pieces of data input by the plural users, respectively, a mismatch degree between, first data predicted by the learning model about arbitrary input data, among the plural pieces of data, that is input by using the application program, the first data being obtained by the learning model in accordance with the purpose of use of the application program, and second data specified by a user, among the plural users, as arbitrary input data, among the plural pieces of data, input by the user associated with the application program, to obtain, based on the first and second data, a plurality of mismatch degrees corresponding to the application program associated with the plural users, respectively; assessing whether the calculated mismatch degree exceeds a first degree; transmitting the mismatch degree to a providing source of the learning model in a case where the mismatch degree is assessed as exceeding the first degree; assessing whether a ratio of a number of the plurality of calculated mismatch degrees that exceed a second degree to a number of the plural pieces of data input by the plural users exceeds a predetermined ratio; and2Application No.: 15/499,029…

…transmitting the ratio as learning model analysis information, in a case where the ratio is assessed as exceeding the predetermined ratio, to a computer implementing the learning model to cause the computer to correct the learning model according to the learning model analysis information.
	
Independent claim 6 is directed to A learning model difference providing method that causes a computer to execute a process comprising: 3Application No.: 15/499,029 storing, in a memory, identification information of each user among plural users which uses an application program and identification information of a learning model, among plural learning models, which is associated with the identification information of the user and capable of outputting prediction data in accordance with a purpose of use among purposes of use of the application program; calculating, for each piece of data of plural pieces of data input by the plural users, respectively, a mismatch degree between, first data predicted by the learning model about arbitrary input data, among the plural pieces of data, that is input by using the application program, the first data being obtained by the a learning model in accordance with the purpose of use of the application program, and second data specified by a user, among the plural users, as arbitrary input data, among the plural pieces of data, input by the user associated with the application program, to obtain, based on the first and second data, a plurality of mismatch degrees corresponding to the application program associated with the plural users, respectively; assessing whether the calculated mismatch degree exceeds a first degree; transmitting the mismatch degree to a providing source of the learning model in a case where the mismatch degree is assessed as exceeding the first degree; assessing whether a ratio of a number of the plurality of calculated mismatch degrees that exceed a second degree to a number of the plural pieces of data input by the plural users exceeds a predetermined ratio; and…
	None of the prior arts, either alone or in combination, teaches the limitations of claim 6, particularly:
…transmitting the ratio as learning model analysis information, in a case where the ratio is assessed as exceeding the predetermined ratio, to a computer implementing the learning model to cause the computer to correct the learning model according to the learning model analysis information.

Independent claim 7 is directed to A learning model difference providing system comprising: a first terminal that executes an application program; 4Application No.: 15/499,029 a second terminal of a providing source of a learning model in accordance with a purpose of use of the application program; and an information processing device that manages data which are input by using the application program, wherein the information processing device includes a memory, and a processor that is coupled to the memory and executes a process comprising: storing, in a memory, identification information of each user among plural users which uses an application program and identification information of a learning model, among plural learning models, which is associated with the identification information of the user and capable of outputting prediction data in accordance with a purpose of use among purposes of use of the application program; calculating, for each piece of data of plural pieces of data input by the plural users, respectively, a mismatch degree between, first data predicted by the learning model about arbitrary input data, among the plural pieces of data, that is input from the first terminal by using first data being obtained by the learning model in accordance with the purpose of use of the application program, and second data specified by a user, among the plural users, as arbitrary input data, among the plural pieces of data, input by the user associated with the application program, to obtain, based on the first and second prediction data, a plurality of mismatch degrees corresponding to the application program associated with the plural users, respectively; assessing whether the calculated mismatch degree exceeds a first degree; transmitting the mismatch degree to a providing source of the learning model in a case where the mismatch degree is assessed as exceeding the first degree; assessing whether a ratio of a number of the plurality of calculated mismatch degrees that exceed a second degree to a number of the plural pieces of data input by the plural users exceeds a predetermined ratio; and… 5Application No.: 15/499,029
	None of the prior arts, either alone or in combination, teaches the limitations of claim 7, particularly:
…transmitting the ratio as learning model analysis information, in a case where the ratio is assessed as exceeding the predetermined ratio, to the second terminal to cause the second terminal to correct the learning model according to the learning model analysis information.

The closest prior arts of record are the following:
Krumm (US 20170076217) teaches the method of determining an event that may be significant or otherwise of interest to a user community by detecting an anomaly through a machine learning model. 
Hester (US 2016/0201933) teaches a method of generating temperature predictions using a model of a structure and possible control scenarios and determining a value of the  
Barsoum (US 20140279754) teaches the method of predicting clinical parameters with the use of models to be updated according to the set of predictors and the measured parameter. [cited but not replied on]
Kermani (US 20150169824) teaches the method of creating and using a machine learning model to call a base at a position of a nucleic acid based on intensity values measured during a production sequencing run wherein the model is trained to use intensity signals from multiple cycles and from neighboring nucleic acids to improve accuracy in the base calls. [cited but not replied on]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 6, and 7, which includes transmitting the ratio as learning model analysis information, wherein the ratio is assessed as exceeding the predetermined ratio, to a computer including a learning model to correct the learning model according to the ratio. 
Claims 3 – 5 include the above-described allowable subject matter for being dependent on the independent Claims 1, 6, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/URMANA ISLAM/Examiner, Art Unit 2125     

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125